Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 January 2021 has been entered.

Applicant’s Response
	In the response dated 05 January 2021, Applicant amended claims 1, 15, and 20, cancelled claims 10 and 21, and argued against all rejections put forth in the Final Office Action dated 09 July 2020. Based on the amendments to the claims, the rejections under 35 U.S.C. 102 and 103 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior 

Claims 1-5, 7-9, 11, and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lunati, Stephane, U.S. Patent Publication Number 2005/0283726 A1 in view of Young et al., U.S. Patent Number 6,064959 A.

Claim 1:
Lunati discloses at least one non-transitory program storage device, on which are stored computer instructions executable by one or more programmable control devices to: 
display a first user interface, wherein the first user interface includes (1) content associated with a message and (2) a first user interface element for sending the message (see Paragraph 0025 and Figure 5 – Lunati discloses this limitation in that the interface displays a text editor for composing a text message and a menu bar with conventional buttons for functions such as sending the message.); 
in accordance with a determination that (1) the first user interface element has been selected (see Paragraph 0022– Lunati discloses this limitation in that an error check of the message may be an automatic action which takes place when the user indicates the intention of sending the message.) and (2) the message includes an uncorrected error, display, within the first user interface, a second user interface element for causing display of a second user interface (see Figure 6 – Lunati discloses that within the message (within the first user interface), the incorrect words are indicated as red, underlined text and can have a larger or bolder font (second user interface element). Also see Paragraph 0030 and Figure 8 – Lunati discloses this limitation in that upon selecting a highlighted word (second user interface element), the suggestion control expands to show available options for correcting the misspelled word (second user interface).).  
in accordance with a determination that the second user interface element has been selected, display the second user interface in place of the first user interface, the second user interface including a third user interface element for replacing the uncorrected error.
Young teaches in accordance with a determination that the second user interface element has been selected, display the second user interface in place of the first user interface, the second user interface including a third user interface element for replacing the uncorrected error (see Column 17, Lines 6-18 and Figure 13D-13E – Young teaches this limitation in that while dictating (in the first user interface) and upon noticing an error in the message, the user causes the interface to generate a correction dialog box (second user interface) by saying “Correct That” (selecting a second user interface element to correct). The correction dialog box 1325 (second user interface) is presented to the user in place of the dictation interface (first user interface). The dialog box includes a list of recognition candidates (third user interface element) for correcting the utterance (replacing the uncorrected error).).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device, disclosed in Lunati, to include in accordance with a determination that the second user interface element has been selected, display the second user interface in place of the first user interface, the second user interface including a third user interface element for replacing the uncorrected error for the purpose of providing a user with a list of best-scoring multi-word candidates to select from (see Column 1, Lines 50-62). Further, Lunati and Young are both concerned with aiding a user in correcting message text errors.

Claim 2:
The combination of Lunati and Young teaches the at least one non-transitory program storage device of claim 1, wherein the second user interface element is displayed concurrently with the content .  

Claim 3:
The combination of Lunati and Young teaches the at least one non-transitory program storage device of claim 1, wherein the content is input by a user (see Paragraph 0022 – Lunati discloses this limitation in that the user first enters text into the text editor.).  

Claim 4:
The combination of Lunati and Young teaches the at least one non-transitory program storage device of claim 1, wherein the computer instructions are further executable by the one or more programmable control devices to, in accordance with a determination to send the message, send the message (see Paragraph 0025 – Lunati discloses this limitation in that the menu bar of the text editor includes a button to send the message.).  

Claim 5:
The combination of Lunati and Young teaches the at least one non-transitory program storage device of claim 4, wherein the determination to send the message includes determining that the third user interface element has been selected (see Paragraph 0033 – Lunati discloses this limitation in that the message may be sent once the errors have been corrected.).  

Claim 7:
The combination of Lunati and Young teaches the at least one non-transitory program storage device of claim 1, wherein the computer instructions are further executable by the one or more programmable control devices to, in accordance with a determination that the third user interface element has been selected, modify the message (see Paragraph 0030 and Figure 8 – Lunati discloses this limitation in that in response to selecting an alternate spelling of the incorrect word, the spelling is updated.).  

Claim 8:
The combination of Lunati and Young teaches the at least one non-transitory program storage device of claim 1, wherein the computer instructions are further executable by the one or more programmable control devices to, wherein the third user interface element corresponds to a suggested correction for the uncorrected error (see Paragraph 0030 and Figure 8 – Lunati discloses this limitation in that in response to selecting an alternate spelling of the incorrect word from the list of possible alternate spellings, the spelling is updated.).  

Claim 9:
The combination of Lunati and Young teaches the at least one non-transitory program storage device of claim 1, wherein the second user interface includes one or more suggested corrections for the uncorrected error (see Paragraph 0030 and Figure 8 – Lunati discloses this limitation in that within the spellcheck interface, in response to selecting an alternate spelling of the incorrect word from the list of possible alternate spellings, the spelling is updated.).  

Claim 11:
The combination of Lunati and Young teaches at least one non-transitory program storage device of claim 10, wherein the computer instructions are further executable by the one or more programmable control devices to, in accordance with a determination that the message has been sent, replace the second user interface (see Paragraph 0024 – Lunati discloses this limitation in that when the users selects a “send” button, the application sends the corrected text to the server for forwarding to the message recipient.).  
Lunati fails to expressly disclose replace the second user interface with the first user interface.
Young teaches replace the second user interface with the first user interface (see Column 19, Lines 19-29 – Young teaches this limitation in that when the candidate has completed the correction session, the control/interface module exits the correction mode and removes the correction dialog box.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device, disclosed in Lunati, to include replace the second user interface with the first user interface for the purpose of providing a user with a list of best-scoring multi-word candidates to select from (see Column 1, Lines 50-62). Further, Lunati and Young are both concerned with aiding a user in correcting message text errors.

Claim 14:
The combination of Lunati and Young teaches the at least one non-transitory program storage device of claim 1, wherein the computer instructions are further executable by the one or more programmable control devices to display, within the first user interface, a fourth user interface element, wherein selection of the fourth user interface element causes the second user interface element to be removed from the first user interface (see Figure 8 – Lunati discloses this limitation in that the user may select “Ignore” from the menu in order to remove the error notification.).  

Claims 15-19:
	Claims 15-19 are the method claims that correspond to the method performed by the non-transitory program storage device of claims 1, 2, 3, 5, and 7. Therefore, claims 15-19 are rejected under the combination of Lunati and Young for the same reasons as claims 1, 2, 3, 5, and 7 above.

Claim 20:
Claim 20 is a device claim that corresponds to the non-transitory program storage device of claim 1. In addition, Lunati discloses one or more programmable control devices (Paragraph 0046); and 
at least one non-transitory program storage device storing instructions (Paragraph 0046). Therefore, claim 20 is rejected under the combination of Lunati and Young for the same reasons as claim 1 above.


Claims 6 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Lunati and Young in view of Sprang et al., U.S. Patent Publication Number 2009/0144651 A1.

Claim 6:
As indicated in the above rejection, the combination of Lunati and Young teaches every limitation of claim 1. Further, Young teaches remove the second user interface element from the first user interface (see Figures 13A-13D – Young teaches this limitation in that when a phrase is highlighted and corrected (13A-13C), upon return to the first user interface, the notification to correct the phrase is removed.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device, disclosed in Lunati, to include remove the second user interface element from the first user interface for the purpose of allowing a user to move onto correcting the next utterance (see Column 17, Lines 6-10). Further, Lunati and Young are both concerned with aiding a user in correcting message text errors.
The combination of Lunati and Young fails to expressly teach in accordance with a determination that an amount of time has expired since the first user interface element has been selected, remove the element.  
in accordance with a determination that an amount of time has expired since the first user interface element has been selected, remove the element (see Paragraph 0174 – Sprang teaches this limitation in that when the timer of a GUI element as expired, it is removed and the next element is presented.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device, taught in the combination of Lunati and Young, to include in accordance with a determination that an amount of time has expired since the first user interface element has been selected, remove the element for the purpose of notifying a user of the upcoming change in user interface (see Paragraph 0174). 

Claim 12:
As indicated in the above rejection, Lunati discloses every limitation of claim 1. Lunati fails to expressly disclose maintain a timer of time remaining before the second user interface element is to be removed from the first user interface; display a representation of the timer in the first user interface; stop the timer in response to the determination that the second user interface element has been selected; and display a representation of the stopped timer in the second user interface.  
Sprang teaches maintain a timer of time remaining before the second user interface element is to be removed from the first user interface; display a representation of the timer in the first user interface (see Paragraph 0174 – Sprang teaches this limitation in that a timer may displayed to provide a user with an indication of how much time is remaining before the element may be removed or updated.); stop the timer in response to the determination that the second user interface element has been selected; and display a representation of the stopped timer in the second user interface (see Paragraph 0176 – Sprang teaches this limitation in that the value of the timer is reset when the user changes off the initial element themselves.). 
maintain a timer of time remaining before the second user interface element is to be removed from the first user interface; display a representation of the timer in the first user interface; stop the timer in response to the determination that the second user interface element has been selected; and display a representation of the stopped timer in the second user interface for the purpose of notifying a user of the upcoming change in user interface (see Paragraph 0174).

Response to Arguments
Claims 1, 15, and 20:
Applicant’s arguments regarding the rejection of claims 1, 15, and 20 under 35 U.S.C. 102 have been considered but are moot in light of new rejection under 35 U.S.C. 103 as being taught by the combination of Lunati and newly referenced art, Young et al., U.S. Patent Number 6,064,959 A.

Claim 5:
Applicant’s arguments regarding the rejection of claim 5 as being disclosed by Lunati has been considered but is not persuasive.
	Applicant argues that Lunati fails to disclose wherein the determination to send the message includes determining that the third user interface element has been selected because “Lunati is silent regarding any determination to send the message that includes determining that a user interface element associated with replacing an uncorrected error has been selected” (see Remarks, Page 7, Lines 25-29 and Page 8, Lines 1-8).
	The Examiner disagrees.
	Applicant further notes that Examiner cited Paragraph [0033] of Lunati: 
Once all of the errors have been corrected, or even in advance of correction, the user can choose from a plurality of menu buttons 152 on the interface 150 to allow the message to be sent, spell checked, or edited, or can allow the user to return to his mailbox (“mail”). Thus, when the “edit” button is selected, the correction process is stopped, and the client's browser sends the text with all modifications to the server. In turn, the server applies the modifications to the original text and returns the modified text to the original text editor with the corrections, such as shown in FIG. 5. When the “spell check” button is selected, the text message with any corrections is sent back to the server to be spell checked again.
	Examiner notes the underlined portions of the reference, which note that a determination is made as to if all the errors have been corrected (via the selection interface as rejected in claim 1) as a part of the determination to send the message. While selecting a correction does not automatically send the message, claim 5 requires only that the determination to send the message includes determining that the third user interface element has been selected. 
	Thus, Examiner maintains that the combination of Lunati and Young teaches every limitation of claim 5.

Claim 11:
Applicant’s arguments regarding the rejection of claim 11 under 35 U.S.C. 102 have been considered but are moot in light of new rejection under 35 U.S.C. 103 as being taught by the combination of Lunati and newly referenced art, Young et al., U.S. Patent Number 6,064,959 A.



Claim 6:
Applicant’s arguments regarding the rejection of claim 6 under 35 U.S.C. 103 have been considered but are moot in light of new rejection under 35 U.S.C. 103 as being taught by the combination of Lunati, newly referenced art, Young et al., U.S. Patent Number 6,064,959 A, and Sprang.

Relevant Art
	Examiner notes that Hoover et al., U.S. Patent Publication Number 9,465,793 B2 is considered pertinent to significant though unclaimed features of the invention and to the state of the art. Specifically, Hoover teaches presenting a user with error report results in a summary overview interface, providing feedback upon user input via feedback card interfaces that are overlaid on the editor interface for correction and explanation (see Column 15, Lines 52-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/Ashley M Fortino/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143